DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-9, and 12-17 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
(claim 1) a speed loader for storing and loading cartridges to a revolver cylinder comprising: an elongated planar body with opposed major faces; the elongated planar body having a length and defining a plurality of cartridge receptacles on one of the opposed major faces; each of the plurality of cartridge receptacles configured to removably retain the head of a cartridge; the plurality of cartridge receptacles arranged along the length of the elongated planar body in an articulated sequence; at least some of the plurality of cartridge receptacles being arranged in at least two obtuse triangular subgroups, each of the obtuse triangular subgroups having three different cartridge receptacles; each obtuse triangular subgroup having two end cartridge receptacles more proximate to one major edge of the elongated planar body than to an opposed major edge, and an intermediate cartridge receptacle more proximate to the opposed major edge of the elongated planar body than to the one major edge; and, particularly, wherein the obtuse triangular subgroups each define an arc having a center of radius, particularly, a spacing of the plurality of cartridge receptacles in each obtuse triangular subgroup defining a regular angular spacing of the cartridge receptacles corresponding to a capacity of a selected revolver cylinder, particularly, a number of cartridge receptacles being greater than the capacity; and,
(claim 14) a speed loader for storing and loading cartridges to a revolver cylinder having a selected number of chambers arranged in a circular array and evenly spaced at a selected angle and at a selected spacing between adjacent chambers, the loader comprising: a body defining a plurality of cartridge receptacles; each of the plurality of cartridge receptacles configured to removably retain the head of a cartridge; at least some of the plurality of cartridge receptacles being arranged in an obtuse triangular subgroup; particularly, each of the obtuse triangular subgroups having three different cartridge receptacles arranged with the selected spacing and selected angle of the revolver cylinder; particularly, the number of cartridge receptacles being greater than the selected number of chambers of the revolver cylinder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
13-Aug-22